Per Curiam.
May 14, 1970, a citizens grand jury convened pursuant to MCLA 767.7 et seq.; MSA 28-.947 et seq., returned a true bill charging defendants with conspiracy to violate gambling laws (enumerated). June 13, 1970, defendants moved the trial court for a preliminary examination in district court. The trial court neither granted nor denied this motion. Instead it dismissed the indictments on the basis of a finding that MCLA 767.19g; MSA 28.959(7) was unconstitutional. On leave granted, the people appeal.
We reverse, but before stating the reasons for our action, we note that had the trial court decided the motion that was before it, instead of initiating the attack on the constitutionality of the statute, we might not be thus occupied.
People v. DeSaussure, 33 Mich App 241 (1971), sustains the constitutionality of MCLA 767.19g. We recognize that the trial court did not have the benefit of this decision when the trial court decided the present case.
The motion for preliminary examination should have been denied, People v. James Harris, 37 Mich App 179 (1971).
Reversed and remanded for trial.